DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (JP-2001342538-A), hereinafter Terada, in view of Kondo et al. (US-20140352850-A1), hereinafter Kondo.
Regarding Claim 1, Terada teaches a building steel ([0001]) which includes the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Terada
Citation
Relationship
C
0.05-0.14
0.03-0.15
[0023]
Overlapping
Si
0.01-1
0.4 or less
[0024]
Overlapping
Mn
1-3
1-2
[0025]
Within
Al
0.01-0.1
0.06 or less
[0030]
Overlapping
Cr
0.005-1
0.05-0.5
[0036]
Within
Mo
0.003-0.3
0.05-0.5
[0036]
Within
P
0.001-0.05
0.02 or less
[0026]
Overlapping
S
0.01 or less
0.01 or less
[0027]
The Same
N
0.001-0.01
0.001-0.005
[0031]
Within
Nb
0.005-0.06
0.005-0.05
[0028]
Within
Ti
0.005-0.13
0.005-0.025
[0029]
Within
V
0.003-0.2
0.01-0.05
[0037]
Within
B
0.0003-0.003
0.0002-0.003
[0038]
Overlapping





Microstructure




Martensite-Austenite constitutents
1-3
1-10% Martensite-austenite mixed phase
[0019]
Overlapping





Relationships




Equation 2

0.068-2.82
By amounts above

Equation 1
0.022-0.1
(-0.282) – 0.144
By amounts above
Encompassing
Relationship 1
≤ 4.0
1.315-5.65
By amounts above
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Terada further teaches the amount of MA constituents affecting dislocation motion and toughness ([0019]), and in order to find optimal dislocation motion and toughness a person having ordinary skill in the art may through routine experimentation come to the claimed area ratio of the martensite-austenite constituents is 1% to 3%.
Terada further teaches 90% or more of the MA constituents are 3 µm or less in equivalent circle diameter ([0020]) which overlaps the claimed in the martensite-austenite constituents, a number of austenite structures having a diameter of 10 µm or more is 1 x 104 /cm2 or less, including 0 /cm2.
The minimum number of MA constituents/cm2 according to modified Terada was determined by the examiner as follows. The area of a constituent of 1 µm equivalent circle diameter is 3.14*(1/2)2 = 0.785 µm2, if MA constituents of this size constitute 90% of the MA constituents of 1 cm2, in which 3% of the area is MA constituents, a minimum of 1.39*106 MA constituents less than 10 µm diameter are present per square cm according to modified Terada which overlaps the claimed a number of austenite structures having a diameter of less than 10 µm is 1x108/cm2.
Terada further teaches the martensite-austenite mixed phase being within a ferrite matrix ([0017]) as well as bainite being included ([0002]-[0003]) but does not disclose a specific amount.
Kondo teaches a steel sheet ([0001]) which has 80-95% ferrite in order to provide a beneficial balance between ductility and tensile strength ([0063]) and which has 5-20% bainite in order to provide a beneficial balance between high-strengthening and ductility ([0065]) which overlaps the claimed ferrite is 20% or more and bainite is 10% or more.
It would be obvious for a person having ordinary skill in the art to apply the ranges of 80-95% ferrite and 5-20% bainite according to Kondo to the steel according to Terada in order to provide a beneficial balance between ductility and strength as discussed above.

Regarding Claim 4, modified Terada teaches the claim elements as discussed above. Terada teaches the steel being “high tensile strength” ([0017]) but does not disclose a specific strength range, and does not disclose any hole expanding ratio of the steel.
Kondo further teaches a high tensile strength being 590 MPa or more ([0003]) and a measure of excellent ductility being a hole expansion ratio of 80% or more ([0003],[0076]) which results in a product of tensile strength and hole expansion ratio of at least 47200 MPa% which is within the claimed 30000 MPa% or more.
However, Kondo does not specify a temperature at which the tensile strength and hole expansion ratio are the desired values.
It would be obvious to a person having ordinary skill in the art to apply the tensile strength being 590 MPa or more and a hole expansion ratio of 80% or more according to Kondo to the steel according to modified Terada in order to beneficially have excellent ductility and high tensile strength.
A person having ordinary skill in the art would expect Terada as modified by Kondo to exhibit the claimed product of tensile strength and hole expansion ratio at -30˚C is 30000 MPa% or more since Terada as modified by Kondo exhibits the claimed product of tensile strength and hole expansion ratio is 30000 MPa% or more at an unspecified temperature and further teaches the claimed composition, microstructure, and properties as discussed above.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (JP-2001342538-A), hereinafter Terada, in view of Kondo et al. (US-20140352850-A1), hereinafter Kondo, and in view of Yasuhara et al. (US-6221179-B1), hereinafter Yasuhara.
Modified Terada teaches the claim elements as discussed above. Terada does not explicitly disclose a claimed bake hardenability is 40 MPa or more. 
Yasuhara teaches a steel similar to that of Terada with a bake hardenability of at least 100 MPa in order to beneficially achieve a high strength after being formed into a desired shape (Col. 4 L. 36-44) which is within the claimed bake hardenability is 40 MPa or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the bake hardenability according to Yasuhara to the steel according to modified Terada in order to beneficially achieve a high strength after being formed into a desired shape as discussed above.  

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
The argument that Terada does not teach the technical idea of the fraction MA constitutents according to Relationship 1 is not convincing.
The prior art teaches overlapping ranges with Relationship 1 which is a case of prima facie obviousness, the prior art is not required to explicitly disclose the claimed relationship.
The argument regarding comparative examples 3, 4, 6, and 7 is not convincing.
The rejection does not rely on an MA fraction of more than 3% so the comparative examples do not constitute evidence of criticality against the rejection.
The arguments regarding the ferrite and bainite content are not convincing.
Terada teaches the matrix structure possibly being ferrite “the structure of the matrix (for example, ferrite structure)” ([0017]) while allowing for other structures “Prescribing the structure of the matrix … was judged to be inappropriate as a component of the invention.” ([0018]) due to a wide variety of possibilities. In the rejection, Kondo was used to narrow the remaining structure (other than the 1-3% MA constituents) to 80-95% ferrite and 5-20% bainite which overlaps the claimed ranges. The processing of Terada being different from the present disclosure does not constitute evidence that the processing of Terada would not result in the microstructure taught by Terada or Terada as modified by Kondo.
The arguments regarding the combination of Terada and Kondo are not convincing.
Terada and Kondo both teach steels of similar composition and therefore are reasonably pertinent to one another.
The argument regarding comparative examples 3 to 8 is not convincing.
The cited comparative examples do satisfy the claimed ferrite is 20% or more and bainite is 10% or more and furthermore are outside the ferrite and bainite ranges taught by Terada as modified by Kondo.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736